                          IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

CECIL MAX GEORGE                                 §

VS.                                              §                  CIVIL ACTION NO. 9:18cv34

TONY O’HARE, ET AL.                              §

                          ORDER ACCEPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Cecil Max George, an inmate confined at the Eastham Unit, proceeding pro se,

brings the above-styled lawsuit pursuant to 42 U.S.C. § 1983.

        The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends plaintiff’s motion for default judgment and motion for demand

for judgment be denied.

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge were

filed by the parties.

                                            ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the magistrate judge is ACCEPTED. It is therefore
     ORDERED that plaintiff’s motion for default judgment and motion for demand for judgment

are DENIED.
              So ORDERED and SIGNED March 15, 2020.




                                                     ____________________________
                                                      Ron Clark, Senior District Judge




                                            2
